 

Exhibit 10.9

 

Non-Employee Director Compensation Policy

 

(Effective January 6, 2017)

 

 



Annual Cash Retainer: $75,000 ($125,000 for Non-Executive Chairman)     Meeting
Attendance Fees: Upon a Committee of the Board of Directors or the Board of
Directors meeting more than ten times in one calendar year, the Board of
Directors may, in its discretion, award an additional $1,000 per Committee
meeting after the initial ten meetings and $1,500 per Board of Directors meeting
after the initial ten meetings, as applicable     Committee Annual Cash Fees
(Chair): Audit: $25,000   Compensation: $25,000   Governance: $10,000    
Committee Annual Cash Fees (Non-Chair): Audit: $12,500   Compensation: $12,500  
Governance: $5,000     Annual Restricted Stock Unit Award: $130,000 of
restricted stock units ($175,000 for Non-Executive Chairman)   one-half vests
immediately; one-half vests in one year from the date of grant     Initial
Restricted Stock Unit Award: $200,000 of restricted stock units ($300,000 for
Non-Executive Chairman)   Vests one-third on each December 31 following the date
of grant or upon a change of control



  

 

